DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed because the closest prior art of record fails to disclose an energy distribution system for distributing a total amount of energy and comprising: (c) an e-cloud, said e-cloud being adapted to receive an e-cloud portion of each of the individual energy generation source portions of the total amount of energy; (d) a processor, said processor being adapted to control the distribution of the total amount of energy in the energy distribution system; wherein the processor causes one or more of the at least one energy generation source to transmit an energy consumer generation source portion of the individual energy generation source portion substantially equal to or less than the individual energy consumer demand to one or more of the plurality of energy consumers; and wherein the processor causes one or more of the at least one energy generation source to transmit the e-cloud energy portion of each of the individual energy generation source portions of the total amount of energy to the e-cloud; and wherein the processor causes the e-cloud to transmit an energy consumer e-cloud amount of energy substantially equal to or less than the individual energy consumer demand to one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses various systems for energy management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849